UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-112603 CATSKILL LITIGATION TRUST (Exact name of small business issuer as specified in its charter) DELAWARE 16-6547621 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) C/O CHRISTIANA BANK & TRUST COMPANY 1314 King Street Wilmington, Delaware (Address of principal executive offices) (302) 888-7400 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x As of November 19, 2007, 43,825,738 Units of beneficial interest were outstanding. Transitional Small Business Disclosure Format (check one):Yes ¨No x Table of Contents CATSKILL LITIGATION TRUST FORM 10-QSB INDEX PART I - FINANCIAL INFORMATION Page ITEM 1. CONDENSED FINANCIAL STATEMENTS (unaudited) Condensed Balance Sheet as of September 30, 2007 3 Condensed Statements of Operations for the Three and Nine Months EndedSeptember 30, 2007 and September 30, 2006 4 Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2007 and September 30, 2006 5 Notes to Condensed Financial Statements 6-12 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 13-17 ITEM 3.CONTROLS AND PROCEDURES 18 PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 19-21 ITEM 6.EXHIBITS 21 SIGNATURES 21 2 Table of Contents PARTI - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS CATSKILL LITIGATION TRUST CONDENSED BALANCE SHEET September 30, 2007 (Unaudited) ASSETS Current Assets Cash and Cash Equivalents $ 442,978 Total Current Assets 442,978 Intangible Assets, net 17,128,559 TOTAL ASSETS $ 17,571,537 LIABILITIES AND TRUST EQUITY Current Liabilities Accrued expenses $ 112,660 Accounts payable 309,511 Line of credit-related party 2,500,000 Total Liabilities 2,922,171 Trust Equity Units of Beneficial Interest: 43,825,738 authorized, issued and outstanding, stated as 17,791,261 Accumulated deficit (3,141,895 ) Total Trust Equity 14,649,366 TOTAL LIABILITIES AND TRUST EQUITY $ 17,571,537 The accompanying notes are an integral part of these condensed financial statements. 3 Table of Contents CATSKILL LITIGATION TRUST STATEMENTS OF OPERATIONS (Unaudited) For the For the For the For the Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 General and Administrative Expenses: Litigation Trustee Fees $ 30,000 $ 30,000 $ 90,000 $ 90,000 Administrative Trustee Fees 1,500 1,500 4,500 4,500 Consulting and Advisory Fees 19,500 1,500 26,667 4,500 Legal Fees 235,799 71,413 876,525 206,181 Accounting Fees 16,750 7,000 38,500 26,000 Interest Expense 43,058 24,716 109,614 67,063 Amortization of Intangible Assets 365,215 - 401,736 - Other 24,709 815 47,041 3,989 Total General and Administrative Expenses 736,531 136,944 1,594,583 402,233 Dividend Income 2,428 742 6,282 1,263 Net Loss $ (734,103 ) $ (136,202 ) $ (1,588,301 ) $ (400,970 ) Loss per unit outstanding $ (0.02 ) $ (0.01 ) $ (0.05 ) $ (0.02 ) Weighted average number of units outstandng 43,825,738 21,912,869 29,969,071 21,912,869 The accompanying notes are an integral part of these condensed financial statements. 4 Table of Contents CATSKILL LITIGATION TRUST STATEMENT OF CASH FLOWS (Unaudited) For the For the Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 Cash flow from operating activities Net loss $ (1,588,301 ) $ (400,970 ) Adjustments to reconcile net loss to net cash used in operating activities: Imputed interest expense 109,614 67,063 Amortization of intangible assets 401,736 - Changes in operating assets and liabilites: Accounts payable 309,511 Accrued expenses 105,465 - Net cash used in operating activities (661,975 ) (333,907 ) Cash flow from financing activities Increase in line of credit-related party 985,000 355,000 Increase in Cash and Cash Equivalents 323,025 21,093 Cash and Cash Equivalents - beginning of period 119,953 17,235 Cash and Cash Equivalents - end of period $ 442,978 $ 38,328 Non cash investing and financing activities: Intangible assets acquired in exchange for issuance of units of beneficial interest $ 17,530,295 $ - The accompanying notes are an integral part of these condensed financial statements. 5 Table of Contents CATSKILL LITIGATION TRUST Notes to Condensed Financial Statements—September 30, 2007 (Unaudited) NOTE 1 - THE TRUST AND MANAGEMENT’S PLANS AND LIQUIDITY The Catskill Litigation Trust is a Delaware statutory trust (the “Litigation Trust”) formed by Empire Resorts, Inc. (“Empire Resorts”), Monticello Raceway Management, Inc., (“MRMI”), Monticello Casino Management, L.L.C., Monticello Raceway Development Company, L.L.C. (“MRDC”) and Mohawk Management, L.L.C. (“Mohawk”).On January 12, 2004, 22,702,896 units of beneficial interest were issued to the members and stockholders of those entities.At that time, Empire Resorts, Catskill Development, L.L.C. (“Catskill”), MRMI, Mohawk, Joseph E. Bernstein, Paul A. deBary and Christiana Bank and Trust Company (the “Administrative Trustee”) entered into the Declaration of Trust of Catskill Litigation Trust (the “Declaration of Trust”).Pursuant to Amendment No. 1 to the Declaration of Trust, dated as of November 15, 2004, the number of units issued was reduced to 21,912,869. In the Declaration of Trust, Catskill, MRDC and Mohawk assigned to the Litigation Trust all of their claims under or related to the alienation and frustration of their agreements and business relations with the St. Regis Mohawk Tribe and their rights to any judgment or settlement that may arise from any litigation relating to two litigations entitled Catskill Development, L.L.C., Mohawk Management L.L.C. and Monticello Raceway Development Company L.L.C., Plaintiffs v. Park Place Entertainment Corporation, Defendant (the “PPE Case”) and Catskill Development, L.L.C., Mohawk Management, L.L.C., Monticello Raceway Development Company, L.L.C., Plaintiffs v. Gary Melius, Ivan Kaufman, Walter Horn, President R.C. - St. Regis Management Company, et al, Defendants (the “President RC Case”). If at any time the Litigation Trustees determine, in their absolute discretion, that the assets of the Litigation Trust are not sufficient to justify its continuance, the Litigation Trustees are authorized to terminate the Litigation Trust. In addition, the Litigation Trust is to terminate on the date that all litigation has been fully prosecuted to final judgment or dismissal, including all appeals, and all Litigation Trust assets have been distributed to the Litigation Trust’s beneficiaries. In June 2006, two of the plaintiffs in the PPE Case were dismissed without prejudice on jurisdictional grounds as a result of a finding that these parties lacked diversity of citizenship.A new complaint was subsequently filed by the Trustees on behalf of these plaintiffs.Pursuant to a stipulation entered into by all parties to the PPE Case, the parties accepted all previous determinations of the trial court as applicable to the new complaint and the case was consolidated with that of the remaining plaintiff, essentially restoring the parties to the status that had existed prior to the dismissal.Accordingly, references to the “PPE Case” subsequent to the consolidation refer to the consolidated case. On January 24, 2007, the Litigation Trust entered into an agreement (the “Joint Alliance Agreement”) with the St. Regis Mohawk Tribe providing for the assignment to the Litigation Trust of certain claims of Tribal members against Park Place Entertainment, Inc. and Clive Cummis, former General Counsel of Park Place Entertainment, Inc.The Joint Alliance Agreement provided that the claims were to be assigned in exchange for a certificate evidencing the ownership by the Tribal members of 21,912,869 Units in the Litigation Trust (representing a 50% beneficial interest in the Litigation Trust). The Trustees of the Litigation Trust then obtained the consent of the holders of more than 66 2/3% of the units of the Litigation Trust to an amendment of the Declaration of Trust to implement the Joint Alliance Agreement, including an increase in the authorized number of units to 43,825,738 units. In accordance with its terms, this amendment (“Amendment No. 2”) became effective upon satisfaction of the condition that the claims of the Tribal members were duly and properly assigned to the Litigation Trust in accordance with the Joint Alliance Agreement. On June 21, 2007, pursuant to the Joint Alliance Agreement, the trustees of the Catskill Litigation Trust, in exchange for the delivery of 21,912,869 newly issued units of the Litigation Trust, received an assignment of a judgment rendered against PPE in connection with certain claims of members of the St. Regis Mohawk Tribe against Park Place Entertainment and Clive Cummis. The assignment was previously approved by the St Regis Mohawk Tribal Court. 6 Table of Contents As a result of the assignment to consummate the Joint Alliance Agreement, an aggregate of 43,825,738 units are issued and outstanding. In addition, in connection with Amendment No. 2, Mr. Dennis Vacco agreed to serve as a Litigation Trustee of the Litigation Trust and Mr. Paul A. deBary, who had previously served as a Litigation Trustee, agreed to serve as Litigation Trustee Advisor (See Note 6). References to the “Litigation Trustees” herein refer to Messrs. Bernstein and deBary prior to June 21, 2007 and to Messrs. Bernstein and Vacco thereafter. On June 22, 2007, Dennis Vacco and Joseph Bernstein, acting in their capacities as Litigation Trustees of the Litigation Trust, filed an enforcement action (the “Judgment Enforcement Case”) in the United States District Court for the Northern District of New York. The enforcement action was filed against Harrah’s Operating Company, Inc. (a wholly owned subsidiary of Harrah’s Entertainment, Inc. (HET)), as successor to Park Place Entertainment, Inc., and Clive Cummis to enforce an order of default judgment issued by the St. Regis Mohawk Tribal Court on March 20, 2001. The order of default judgment ordered the defendants to pay $1.782 billion of actual damages and $5 million of punitive damages. On July 12, 2007, pursuant to a duly noticed motion, the St. Regis Mohawk Tribal Court issued an order that clarified that, under Tribal law, the annual rate of nine percent provided for in sections 5003 and 5004 of the New York Civil Practice Law and Rules applies for the purpose of calculating interest on any unsatisfied amount of the Tribal Court judgment that the Trust is seeking to enforce in the Judgment Enforcement Case. No portion of the judgment has currently been satisfied. There can be no assurance that the Litigation Trust will receive any net proceeds from this judgment. A previous suit to enforce the default judgment was dismissed, without prejudice to the recommencement of the suit, after the Judge had not heard further from the parties concerning efforts to settle the case. Harrah’s Entertainment, Inc., the parent of Harrah’s operating company, has indicated in its public filings that it believed that the case had been settled and intends to vigorously defend any attempt to enforce the judgment. On August 13, 2007, the defendants in the Judgment Enforcement Case filed a motion to dismiss the action on the grounds that the case had been previously settled and that the Trustees did not have standing to sue because the assignment of the judgment to the Trustees violates New York law.The Trustees have opposed the motion to dismiss on the grounds that there was no settlement of the claims brought in the action and that New York law does not apply to the assignment, and would not be violated by the assignment even if it did.The PPE Case, the President RC Case and the Judgment Enforcement Case are herein collectively referred to as the “Litigations”. As discussed in Note 4, Empire Resorts, a related party, has provided the Litigation Trust with a line of credit of up to $2,500,000 to pay all expenses of the Litigation Trust permitted under the Declaration of Trust.The line of credit expires upon the termination of the Litigation Trust.As of September 30, 2007, all amounts permitted under the line of credit have been drawn down. In addition, as also discussed in Note 4, the Litigation Trust has also entered into separate lines of credit in the aggregate amount of $250,000 with two of its unitholders.Subsequent to September 30, 2007, the entire amount provided for in each of these separate lines of credit has also been drawn down.There have been no repayments of any of the lines of credit and there can be no assurance that other sources will be available in future to fund expenses of the Litigation Trust in excess of its available cash. There is no assurance that the Litigation Trust will have sufficient liquidity to cover its operations. Although funds currently available to the Litigation Trust are deemed sufficient to cover its operations in connection with the appeal of the PPE case, it is anticipated that the Litigation Trust will need to raise additional funds in order to complete a trial in the PPE case, proceed with discovery and other matters in connection with the Judgment Enforcement Case or recommence the President RC case in the event that the appeal is successful or if the District Court denies the defendant’s motion to dismiss the Judgment Enforcement Case. 7 Table of Contents NOTE 2 - BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), and with Form 10-QSB and Item 310 of Regulation S-B of the Securities and Exchange Commission (the “SEC”).In the opinion of the Litigation Trustees, the accompanying unaudited condensed financial statements contain all the adjustments necessary (consisting only of normal recurring accruals) for a fair presentation. The interim results are not necessarily indicative of the results that would be expected for the full year and do not contain all information included in the Litigation Trust’s annual financial statements and notes for the year ended December 31, 2006. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these financial statements be read in conjunction with the audited financial statements and notes thereto included in the report on Form 10-KSB for the year ended December 31, 2006. Use of Estimates in the Financial Statements The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Litigation Trustees to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant estimates include the fair value of intangible assets, as described in Note 3.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include cash on account, demand deposits and certificates of deposit with original maturities of three months or less at acquisition and money market funds. From time to time, the Litigation Trustmaintains significant cash balances in excess of the amounts covered by the Federal Deposit Insurance Corporation.The Litigation Trust has not incurred any losses in such accounts and the Litigation Trustees believe it is not exposed to any significant credit risk on cash. Income Taxes For federal income tax purposes, the Litigation Trust is treated as a grantor trust. Under the grantor trust rules, each holder of a unit of beneficial interest is treated as the owner of his or her share of the Litigation Trust's assets. The treatment of income and expense items under GAAP may differ from the tax treatment of such items.Expenses incurred by the Litigation Trust are capitalized for tax purposes. The Litigation Trust has adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109” (“FIN 48”), on January 1, 2007.FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with SFAS No. 109, “Accounting for Income Taxes,” and prescribes a recognition threshold and measurement process for financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim period, disclosure and transition. 8 Table of Contents The Litigation Trust’s policy for recording interest and penalties associated with audits is to record such items as a component of income before income taxes.Penalties are recorded in other expense and interest paid or received is recorded in interest expense or interest income, respectively, in the statement of operations.There were no amounts accrued for penalties or interest as of or during the three and nine months ended September 30, 2007.The Litigation Trust has performed an evaluation and determined that it is not required to file Federal tax returns due to its Grantor Trust status.Accordingly, the Trust does not expect its unrecognized tax benefit position to change during the next twelve months.The Litigation Trustees are currently unaware of any issues under review that could result in significant payments, accruals or material deviations from its position. NOTE 3 - INTANGIBLE ASSETS As described in Note 1, on June 21, 2007, the Litigation Trust received an assignment of a judgment rendered against Park Place Entertainment Corporation, Inc. and Clive Cummis. This judgment was assigned to the Litigation Trust in exchange for the issuance of 21,912,869 units.The Litigation Trust has estimated the fair value of the judgment to be $17,530,295 on the date of the transaction. This value was based on the estimated fair value of the units issued in exchange for the judgment.For purposes of determining the fair value of a unit, the Litigation Trustees applied the per unit price reflected in a transaction in 2005 in which a limited number of units were purchased from a unitholder by a third party at a price of $0.80 per unit. As an active market for shares of the units did not exist at the time and continues not to exist at this time, this transaction may not reflect the price at which a unitholder would be able to obtain for their shares at any given point in time. However, it is the most recent information available to the Litigation Trustees concerning sales of units and represents the Litigation Trustees’ best estimate of the fair value that should be assigned to the judgment for financial reporting purposes.The Litigation Trustees are continuing their efforts to assess the fair value of the judgments, including efforts to obtain a more recent third party valuation.The final value is dependent on those efforts and may differ significantly from the currently estimated amount. The estimated life of the asset is considered to be twelve years, based on the applicable statute of limitations and the potential duration of enforcement efforts and/or settlement terms. The asset will be amortized on a straight line basis over the estimated life. Amortization expense was $365,215 and $401,736 for the three months and nine months ended September 30, 2007. NOTE 4 - LINES OF CREDIT-RELATED PARTIES As discussed in Note 1, Empire Resorts, a related party, has provided the Litigation Trust with a line of credit of up to $2,500,000.The line of credit can be used to pay all expenses of the Litigation Trust permitted under the Declaration of Trust, including but not limited to professional fees and the fees and expenses of the Litigation and Administrative Trustees.The line of credit is non-interest bearing and is to be repaid from any amounts received from litigation settlements or awards.The line of credit expires upon the termination of the Litigation Trust. As of September 30, 2007, $2,500,000 had been drawn against the line of credit. The Litigation Trust imputed interest on the borrowings at Empire Resorts’ borrowing rate (8.00% per annum at September 30, 2007).Interest expense for the three and nine months ended September 30, 2007 amounted to $43,058 and $109,614, respectively.Imputed interest expense is deemed contributed capital to the Litigation Trust. On June 21, 2007, the Litigation Trust entered into separate lines of credit with two of its unitholders, Robert Berman and Ralph Bernstein, each of which provides for advances of up to $125,000 upon written demand of the Litigation Trust.Repayment of such advances, with interest at the rate of 10% per annum, is to be made solely from amounts available in the Recovery Fund held by the Administrative Trustee under the Declaration of Trust. As of September 30, 2007, no amounts had been drawn under these agreements.Subsequent to September 30,2007, the full amount available under each of these lines of credit was drawn down. 9 Table of Contents NOTE 5 - DISTRIBUTIONS The distribution of any net proceeds from litigation settlements or awards, after amounts are applied to cover all current or expected expenses of the Litigation Trust, is to be made at the sole discretion of the Litigation Trustees and will be distributed as follows: First:To pay the Litigation Trustees and the Litigation Trustee advisor their fees arising from litigation settlements or awards. (See Note 6.) Second:To reimburse $7,500,000 to Empire Resorts for expenses incurred in connection with the Litigation prior to the formation of the Litigation Trust and, in addition, to repay Empire Resorts any amounts outstanding under the line of credit. Third: If any amount remains after the above requirements are met, such amount remaining is to be divided among the beneficiaries of the Litigation Trust in proportion to their ownership of units as of the date the distribution is made. NOTE 6 - COMMITMENTS AND CONTINGENCIES Compensation of Litigation Trustees Each of the two Litigation Trustees and the Litigation Trustee Advisor is entitled to annual compensation of $60,000 plus reimbursement of expenses incurred carrying out the purpose of the Litigation Trust. In addition, one Litigation Trustee is entitled to 4.0%, and the other 2.0%, and the Litigation Trustee Advisor is entitled to 1.0%, of any litigation settlements or awards. Compensation of the Administrative Trustee The Administrative Trustee is entitled to a monthly administrative fee of $500. In addition, the Administrative Trustee is entitled to a custody fee on certain cash balances and marketable securities of 0.05% per annum on the first $10,000,000 of fair value and 0.03% on the excess and reimbursement for certain fees and expenses. Expenses Paid Prior to the Formation of the Litigation Trust As discussed in Note 5, the Litigation Trust is obligated to pay to Empire Resorts up to $7,500,000.This amount represents expenses incurred prior to the formation of the Litigation Trust.The amount is payable solely from the proceeds of litigation settlements or awards. Repayments of Amounts Drawn Under the Line of Credit-Related Party As discussed in Note 5, the expenses of the Litigation Trust have been paid from draws under its lines of credit. The amounts drawn under these lines of credit are to be repaid from any amounts received from litigation settlements or awards. Additional Amounts Payable to Counsel Under the terms of the Litigation Trust’s arrangement with one of the law firms handling its appeal, additional fees in an aggregate amount not to exceed $100,000 may be payable to that firm. In addition, the lead law firm handling the Judgment Enforcement Case has agreed to cap its quarterly fees at $75,000 per quarter, commencing February 1, 2007.To the extent that such fees exceed the cap, the fees may be carried forward and are to be repaid with a bonus equal to 200% of the amount carried forward in the event of a successful conclusion of the Judgment Enforcement Case. 10 Table of Contents The exact amount payable in the event of a reversal of the decision by the trial court will vary from $50,000 to $100,000 depending on the precise nature of the outcome. Contingent Fee Payable to Consultant On January 24, 2007, the Litigation Trust retained the services of JAF Management, LLC (“JAF”) to serve as a consultant to the Litigation Trust concerning strategic and structuring alternatives, capital market and industry conditions and financial valuations relating to potential settlement opportunities or active settlement negotiations.The term of the consulting agreement was to expire on March 31, 2008.As compensation for the services of JAF, the Litigation Trust agreed to pay a success fee in connection with any out-of-court settlement or termination arrangement with respect to any of the litigations equal to three percent (3%) of the amount by which the gross realizable value of such settlement or termination arrangement exceeds $200 million. This consulting agreement was terminated, without cause, upon notice as permitted in accordance with its terms, on July 28, 2007. NOTE 7 - CERTAIN RELATIONSHIPS The Litigation Trustee Advisor is currently a member of Empire Resorts’ Board of Directors. Mr. Bernstein, one of the Litigation Trustees, was also a member of the Empire Resorts' Board of Directors, but resigned from his position as a director of Empire Resorts on June 21, 2007. Dennis Vacco, one of the Litigation Trustees, is of counsel to the firm of Crane, Parente & Cherubin. Crane, Parente and Cherubin served as counsel to the St. Regis Mohawk Tribal Council prior to the time that Mr. Vacco became a Litigation Trustee and performed certain services that were paid for by the Litigation Trust pursuant to the Joint Alliance Agreement.As of September 30, 2007, the Litigation Trust had fees payable of $45,288 to Crane, Parente and Cherubin attributable to the three months ended September 30, 2007. For the three and nine months ended September 30, 2007, the Litigation Trust incurred expenses of $90,976 and $364,028 for fees payable to Crane, Parente and Cherubin. NOTE
